NUMBER 13-19-00576-CV

                              COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI - EDINBURG


PATRICIA GONZALEZ GONZALEZ,                                                      Appellant,

                                             V.

JAIME RUIZ PEREZ,                                                                 Appellee.


                       On Appeal from the 92nd District Court
                            of Hidalgo County, Texas.



                           ORDER ABATING APPEAL
         Before Chief Justice Contreras and Justices Longoria and Perkes
                                Order Per Curiam

         This cause is before the Court on the agreed, joint motion to abate appeal pending

settlement negotiations and further action by trial court to allow the parties the opportunity

to engage in settlement negotiations, via mediation, and a follow-up hearing at the trial

court.
      The Court, having examined and fully considered the documents on file and the

agreed, joint motion to abate, is of the opinion that the agreed, joint motion to abate the

appeal pending settlement should be granted. The joint motion to abate the appeal

pending settlement is GRANTED and this appeal is ordered ABATED.

      The Court directs appellants to file, on or before February 10, 2020, either (1) a

motion to reinstate the appeal, or (2) a motion to dismiss the appeal pursuant to

settlement.

      IT IS SO ORDERED.

                                                        PER CURIAM

Delivered and filed this
the 29th day of January, 2020.




                                            2